Citation Nr: 0929663	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for chronic disability 
manifested by left ankle pain.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to January 
1994.  He served in Southwest Asia from August 1990 to April 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in pertinent part denied service connection 
for a disability manifested by left ankle joint pain.  

In November 2007, the Board remanded this issue for 
additional development.  Since then, the Veteran's claims 
files have been transferred to the jurisdiction of the St. 
Petersburg RO.  


FINDING OF FACT

A chronic disability manifested by left ankle pains due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the Veteran returned from Southwest Asia.  

CONCLUSION OF LAW

A chronic disability manifested by left ankle joint pains due 
to undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting the benefit sought.  Therefore, 
VA's duty to notify and assist need not be discussed.  

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to Veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2011.  

For purposes of this regulation, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118; 38 C.F.R. 
§ 3.317.

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has chronic left ankle joint pains.  The medical evidence 
reflects careful examination of the ankle, but no diagnosis 
has been forthcoming.  Under these circumstances, the 
provisions of 38 C.F.R. § 3.317 will be applied.  

The Veteran's service treatment records reflect no complaint 
for the left ankle, although other orthopedic injuries due to 
parachute landing falls are noted.  An October 2001 VA 
Persian Gulf War protocol examination report notes a 
complaint of generalized aches and pains, including in both 
ankles.  The relevant assessment was multiple joint trauma; 
however, no specific mention of the left ankle was made.  

A November 2001 VA orthopedic clinic report excluded the left 
ankle from the list of currently painful joints.   

In his July 2004 substantive appeal, the Veteran reported 
continued left ankle pains when running.  

According to the Veteran's September 2004 testimony, he had 
no specific ankle injury and his chronic bilateral ankle 
pains arose after active service.  

As mentioned in the introduction, in November 2007, the Board 
remanded the case.  The Board requested an examination of the 
left ankle.  

According to a March 2009 VA orthopedic examination report, 
the Veteran had a chronic pain syndrome.  He reported that he 
favored the right ankle due to pain.  His current left ankle 
pain was at level 5 on a 10-point scale.  Pain was caused by 
walking and standing for an hour or more.  Wearing horseback-
riding boots for more than three hours caused severe ankle 
pains.  The examiner, an osteopath, found no evidence of left 
ankle pathology to which the complaints of left ankle joint 
pain could be attributable.  

The Board finds unequivocal objective evidence of chronic 
left ankle joint pains, that is, these pains have existed for 
more than six months.  The left ankle joint was recently 
examined by an osteopath and found to have no diagnosed 
disability.  The next question is whether the chronic left 
ankle joint pains are manifested to a degree of 10 percent or 
more.  

Rating the left ankle by analogy under Diagnostic Code 5003, 
a painfully arthritic joint warrants at least a 10 percent 
rating.  A 10 percent rating could also be warranted for the 
left ankle under Diagnostic Code 5271 after considering the 
tenets of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, an undiagnosed illness has 
presumptively caused chronic pain of the left ankle that has 
been manifested to a degree of 10 percent or more since the 
Veteran's return from the Gulf war.  There has been no 
evidence presented that suggests that these symptoms are the 
result of a supervening condition, willful misconduct, or 
that the condition was not incurred during active military 
service in Southwest Asia.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Thus, the Board finds 
that the evidence of record is sufficient to award service 
connection.  The regulatory requirements for presumptive 
service connection for joint pain of the left ankle are met.  
Service connection is therefore granted for an undiagnosed 
illness manifested by chronic left ankle joint pain.  




ORDER

Service connection for a chronic disability manifested by 
left ankle pain due to undiagnosed illness is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


